     Case 8:20-cr-00127-MWF Document 129-1 Filed 01/25/21 Page 1 of 2 Page ID #:1124



1                              DECLARATON OF AUSA ROLLINS

2           1.    I am an Assistant U.S. Attorney (“AUSA”) in the Central

3     District of California assigned to United States v. Guan Lei, CR 20-

4     127-MWF.    I make this declaration in support of the government’s

5     opposition to defendant’s ex parte application for release.

6           2.    Attached hereto as Exhibit 1 is a true and correct copy of

7     emails sent from defense counsel to the prosecutors in this case.

8           3.    On January 20, 2021, an attorney advisor for the Bureau of

9     Prisons (“BOP”) provided me with the following information regarding

10    defendant’s conditions at the Metropolitan Detention Center (“MDC”)

11    in Los Angeles:

12                a.     All attorney visitation has not remained suspended

13    since November 16, 2020.      Although the visitation suspension went

14    into effect on 11/16/2020 to prevent the spread of COVID through MDC,

15    inmates on 6 North were deemed “recovered” and began having in-person

16    legal visits as early as December 9, 2020.         Although defendant was

17    not designated to that particular unit, “all visitation” was not and

18    does not remain suspended.       This information, including updates about

19    inmate movement, access to VTC and telephone calls, and in-person

20    legal visits can be tracked through MDC and BOP updates to the Court,

21    which were shared and disseminated throughout the legal community.

22                b.     Attached as Exhibit 2 are true and correct copies of

23    some of the letters BOP has distributed regarding the conditions at

24    MDC during the COVID-19 pandemic.

25                c.     Defendant has not had a cell mate since before New

26    Year’s Day.      As of January 20, 2021, defendant still did not have a

27    cellmate.

28
     Case 8:20-cr-00127-MWF Document 129-1 Filed 01/25/21 Page 2 of 2 Page ID #:1125



1                 d.    MDC and BOP records show that defendant had attorney-

2     client privileged legal phone calls on 08/30/2020; 08/31/2020;

3     09/12/2020; 10/05/2020; 10/09/2020; 10/12/2020; 10/15/2020;

4     01/04/2021; and 01/19/2021.       According to BOP, aside from MDC’s brief

5     suspension of legal calls in November and December, defendant had

6     access to legal calls to discuss matters with his attorneys.

7           4.    On Friday, January 22, 2021, BOP informed the government

8     (and the Court) that MDC would be returning to its less restrictive

9     modified operations that allow for VTCs and attorney visits

10    throughout the facility.        Attached hereto as Exhibit 3 is a letter

11    from BOP regarding the status of operations at MDC effective January

12    25, 2021.

13          I declare under penalty of perjury under the laws of the United

14    States of America that the foregoing is true and correct and that

15    this declaration is executed at Los Angeles, California, on January

16    25, 2021.

17

18                                              WILLIAM M. ROLLINS
                                                Assistant United States Attorney
19

20

21

22

23

24

25

26

27

28

                                            2
